Exhibit 99.1 For Immediate Release For Further Information: David E. Bowe, President & CEO, Ascendant Solutions, Inc. (972) 250-0903 Ascendant Solutions, Inc. Announces Second Quarter 2007 Earnings ~ Momentum Continues as YTD Net Income Triples~ Dallas (August 13, 2007) – Ascendant Solutions, Inc. (ASDS:OB) today announced its second quarter 2007 earnings. Consolidated revenue for the quarter increased approximately 9.5% to $14,185,000, compared to consolidated revenue of $12,955,000 in the second quarter of 2006. Consolidated net income for the quarter increased approximately 174% to $134,000 compared to a loss of ($180,000) for the same period in 2006, resulting in net earnings per share (“EPS”) of $0.01 compared to the second quarter 2006 loss of ($0.01) per share. In addition, the Company’s second quarter EBITDA was approximately 48 times the EBITDA of the second quarter of last year, increasing to $432,000 from $9,000. (See tables below entitled Results of Continuing Operations and Reconciliation of GAAP Financial Measures to Non-GAAP Financial Measures below for a reconciliation of net income (loss) to EBITDA on a GAAP basis.) For the six months ended June 30, 2007, the Company reported consolidated revenue of $28,842,000, an increase of approximately 8.5% over the $26,580,000 reported in the comparable period of 2006. Net income for the period was $652,000, or an EPS of $0.03, an increase of approximately 300% over the net loss of ($322,000), or ($0.01) per share, reported the first six months of 2006. EBITDA for the six months of 2007 increased approximately 411% to $1,344,000 from $263,000 reported in the comparable period of 2006. David E. Bowe, President & CEO, commented, “One of Ascendant’s Solutions’ most important goals is to generate attractive returns by improving the operations of our portfolio companies. As demonstrated by these quarterly earnings, the initiatives we have put in place to increase revenue and improve margins are generating substantive results. This progress reflects our management team’s commitment to work toward further improvements in efficiency and profitability.” Contributing to the Company’s results were the following factors: Ÿ an increase in the number of retail pharmacy prescriptions filled in the Company’s healthcare business; Ÿ improved operating margins in both the retail pharmacy and infusion care portions of the healthcare business due to improved purchasing, the sale of higher margin products and an improved mix of therapies; Ÿ an increase in commissions from tenant representative services, partially offset by fewer fees received from advisory transactions in the Company’s real estate advisory services; and Ÿ non-cash adjustments representing the Company’s share of the equity in losses of Fairways Frisco in its Corporate and Other portion of its business. Key measures used by the Company’s management to evaluate business segment performance include revenue, cost of sales, gross profit, investment income and EBITDA. EBITDA is calculated as net income before deducting interest, taxes, depreciation and amortization. Although EBITDA is not a measure of actual cash flow because it does not consider changes in assets and liabilities that may impact cash balances, the Company believes it is a useful metric to evaluate operating performance and has therefore included such measures in the discussion of operating results. Ascendant Solutions, Inc. • 16250 Dallas Parkway • Suite 100 • Dallas, Texas 75248 •
